DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-31 are currently pending.
Claims 16-31 have been withdrawn.
Claims 1-15 are currently rejected.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suematsu et al., U.S. Patent Application Publication US 2019/0047258 A1 in view of Bowden et al., Us Patent Application Publication US 2016/0122229 A1. in view of Qu et al., “Optical nonlinearities of space selectively precipitated Au nanoparticles inside glasses.” In further view of Borrelli et al., U.S. Patent Application Publication US 2004/0126698 A1 and King et al., U.S. Patent Application Publication US 2011/0122091 A1. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suematsu et al., U.S. Patent Application Publication US 2019/0047258 A1 in view of Bowden et al., Us Patent Application Publication US 2016/0122229 A1. in view of Qu et al., “Optical nonlinearities of space selectively precipitated Au nanoparticles inside glasses.” In further view of Borrelli et al., U.S. Patent Application Publication US 2004/0126698 A1 and King et al., U.S. Patent Application Publication US 2011/0122091 A1. 
It is noted the Suematsu et al. Patent Application Publication has effectively filed date/priority date of 26 February 2016 for the foreign application JP 2016-035831, which is prior to the effective filing date of the instant application by way of the provisional application 62/349,486. Bowden et al have an effectively filed date of 31 October 2014 by way of the provisional application 62/073,938.
Suematsu et al. teaches a transparent electrode and organic electric device comprising an aluminosilicate glass substrate and metallic nanoparticles. See Abstract and the entire specification, specifically, figures 1 and 2, and paragraphs [0205], [0207], [0236], [0237], and [0376].  Suematsu et al. teaches that nanoparticles are used in metallic inks to pattern the substrate. See paragraph [0204]. Suematsu et al. teach that the metallic nanoparticles can be gold, silver, copper or platinum. See paragraph [0205]. Suematsu et al. teach that the nanoparticles have an average particle size of less than 1,000 nm post preferably 5-100 nm. See paragraph [0207]. Suematsu et al. teach that the metallic nanoparticles can be used in printing methods on a substrate to develop a pattern. See paragraph [0236]. Suematsu et al. teach that various techniques can used for the pattern development in the substrate. See paragraph [0237]. Suematsu et al. teach that the substrate can be used in OLED devices. See paragraphs [0347]-[0354]. Suematsu et al. teach that the substrate can be a “so-called” tandem structure device having separate layers for different light and transmittance properties. See paragraphs [0354]-[0359]. Suematsu et al. teach that a plate like sealing member is used with the multiple layers and that the substrate may include a glass substrate as a layer. See paragraph [0376]. Suematsu et al. further teach that the glass substrate can be an aluminosilicate glass. See paragraph [0376]. Suematsu et al. show that the metallic nanoparticles can be in 3 at least 3 separate regions on the substrate. See figures 1 and 2.
Suematsu et al. fail to teach the composition of the aluminosilicate glass. 
Bowden et al. teach and aluminosilicate glass for use in OLEDs, AMLCDs, and AMOLEDS devices. See Abstract and entire specification specifically paragraphs [0003], and [0041]-[0069]. Bowden et al. teach the glass comprises in terms of mole percentages: SiO2 60-80, Al2O3 5-20, B2O3 0-10, MgO 0-20, CaO 0-20, SrO 0-20, BaO 0-20, ZnO 0-20, CeO2 0-0.2, and Fe2O3 0-0.2. See paragraphs [0041]-[0069]. Bowden et al. teach that the glass can have a thickness of 0.7 mm. See paragraph [0035].
Qu et al. teaches glasses containing metal nanoparticles. See Abstract and the entire article, specifically Section 1. Introduction.  Qu et al. teach that the metallic nanoparticles can be Au, Ag, or Cu. See column 2. Qu et al. teaches that the glasses can be made by various methods such as melt quenching, ion implantation, or ion exchange (creating a compressive stress). See column 3. Qu et al. teach that the glass has different sizes and space distribution of the Au nanoparticles created by controlling the irradiation conditions. See column 3. Qu et al. teach the gold nanoparticles   Qu et al. teach that the glass comprises 70 mol% SiO2, 20 mol% Na2O, 10 mol% CaO and doped with 0.1 mol% Au2O and 0.1 mol% Sb2O3. See column 3. Qu et al. teach that the glass with gold can be treated with a laser to induce different sizes of Au nanoparticles. See Columns 3-4 and Table 1. Qu et al. teach that the glass can be irradiated to create different power densities to create a three dimensional nanoparticles of Au in the glass having different diameters. Qu et al. teach that the glass can be used in various optoelectronic devices.
Borrelli et al. teach a glass comprising nanoparticles of a photosensitive agent such as silver, gold, or a combination thereof. Borrelli et al. teach that the glass can be a clear, colorless glass. See paragraph [0011]. Borrelli et al. teach that the glass comprises Ce3+. See paragraph [0030]. Borrelli et al. teach that the glass can be ion exchanged. See paragraph [0033]. Borrelli et al. teach that the glass can be used in lens arrays and can include products such as liquid crystal displays. See paragraphs [0044]-[0051].
King et al. teach an electronic device comprising a display screen, a microprocessor, a memory, a cover glass, and a housing. See entire specification specifically, paragraphs [0023], [0038], and [0057]-[0061]  King et al. teach that the cover glass can be a touch screen made from an alkali aluminosilicate glass. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the organic electronic device comprising the alumnimosilicate glass and nanoparticles of Suematsu et al. in view of Bowden et al. as taught by Qu et al., and Borrelli et al. or King et al. since Suematsu et al. teach that the a glass can have metallic nanoparticles in separate regions from the same metallic particle and one would look to Qu et al. and Borrelli et al. for different techniques at achieving the different sized nanoparticles which result in different color regions in the glass. And one would look to Bowden et al. as providing an aluminosilicate glass as required by Suematsu et al. and King et al. Furthermore the compositional ranges of the combined references overlap the instant compositional ranges as recited in claims 1-15 and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 8 and 10-14.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
When general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by changing the size, shape, proportion of shape, degree and sequence of added ingredients through routine experimentation. (In re Rose, 105 USPQ 137; In re Aller 220F, 2d 454, 105 USPQ 233,235 (CCPA 1955); In re Dailey et al., 149 USPQ 47; In re Reese, 129 USPQ 402; In re Gibson, 45 USPQ 230).

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. Applicants argue that the article of the instant claims are not rendered obvious over the combination of the prior art, Suematsu et al., U.S. Patent Application Publication US 2019/0047258 A1 in view of Bowden et al., Us Patent Application Publication US 2016/0122229 A1. in view of Qu et al., “Optical nonlinearities of space selectively precipitated Au nanoparticles inside glasses.” In further view of Borrelli et al., U.S. Patent Application Publication US 2004/0126698 A1 and King et al., U.S. Patent Application Publication US 2011/0122091 A1, since the combination of the prior art relies on nanoparticles that are part of a transparent electrode comprising a substrate and multiple layers which include the nanoparticles, whereas the instant invention  the two regions of nanoparticles are present in the glass substrate, not on the glass substrate. This is not found persuasive since the instant claims do not require the nanoparticles regions to be in the glass substrate only that the article comprises a glass-based substrate comprising two nanoparticle regions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
10 April 2021